Title: To Alexander Hamilton from Benjamin Stoddert, 25 September 1800
From: Stoddert, Benjamin
To: Hamilton, Alexander


Navy Department25. Septr. 1800
Sir
I have directed Capt Dale to repair to New Port, to act as President of a Court of enquiry on the conduct of Capt Perry as well in relation to the Danish Schooner, captured through his means, as some other matters.
Had it been practicable to have Spared a sufficient number of officers to have formed a Court Martial, this course would have been pursued in preference.
Perhaps some of the persons interested in the Danish Vessel may wish to attend the enquiry—it is on that account that I trouble you with this letter.
I have seen Capt Perry, & have heard his relation of the affair with the Danish Schooner. I rather believe it will appear that he recd the Coffee from Genl Toussant, for the use of his Crew for the services rendered by the General Greene in the War with Regaud, & not for aiding in the capture of the Danish Schooner. But I am afraid his conduct towards that Vessel cannot be Justified.
I have the honor to be   With great respect & esteem   sir Yr. Most obed servt.
Ben Stoddert
General Hamilton. New York
 